DETAILED ACTION
This office action is in response to Application No. 17/037,613, filed on 29 September 2020.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract mental processes without significantly more. The claim(s) recite(s) a method of correcting a mask layout, comprising steps of providing a layout, acquiring position information for main and auxiliary patterns, and arranging auxiliary patterns around the main patterns, which is an abstract design process that could be performed by a designer entirely in the mind or with pen and paper.  The claim operates merely on conceptual layouts, and so a designer could perform the claim merely by thinking about or looking at a layout of main and auxiliary pattern positions and then thinking about or drawing auxiliary patterns.  Claims 2-20 are directed to additional characteristics of the layout, such as positioning and spacing of the main and auxiliary patterns, 
This judicial exception is not integrated into a practical application because the claims do not recite any limitations beyond the abstract idea itself.  For the same reasons, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0113304 to Misaka in view of US 2012/0107730 to Ishii.
Regarding claim 1, Misaka discloses a correction method of a mask layout, comprising:

It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a mask layout having main and auxiliary features.  Ishii discloses a process for optimizing the characteristics and positioning of the features, which is directly applicable to Misaka in the same way so that Misaka’s layout would similarly have optimized features.
Regarding claim 2, Misaka discloses that the central point of the main pattern is a point located between the first side and the second side of the main pattern, in the first direction, a spacing between the central point of the main pattern and the first side of the main pattern is equal to a spacing between the central point of the main pattern and the second side of the main pattern (Fig. 17, centers of 302-306), but does not appear to explicitly disclose that acquiring the position information of each main pattern comprises, according to a central point of the main pattern, obtaining a first spacing of the main pattern, wherein the first spacing of the main pattern is, in the first direction, a spacing between the central point of the main pattern and the center of the target layout.  Ishii discloses that acquiring the position information of each main pattern comprises, according to a central point of the main pattern, obtaining a first spacing of the main pattern, wherein the first spacing of the main pattern is, in the first 
Regarding claim 3, Misaka discloses that the first auxiliary pattern is an auxiliary pattern adjacent to the first side of the main pattern, and the second auxiliary pattern is an auxiliary pattern adjacent to the second side of the main pattern (Fig. 17), but does not appear to explicitly disclose according to the position information of each main pattern, obtaining the position information of auxiliary patterns adjacent to each main pattern comprises obtaining position information of a first auxiliary pattern and a second auxiliary pattern.  Ishii discloses according to the position information of each main pattern, obtaining the position information of auxiliary patterns adjacent to each main pattern comprises obtaining position information of a first auxiliary pattern and a second auxiliary pattern (Fig. 1, steps S106-S108 and S124-S122; Figs. 4-5, pattern coordinates).  Motivation to combine remains consistent with claim 1.
Regarding claim 5, Misaka discloses that obtaining the position information of the first auxiliary pattern and the second auxiliary pattern includes obtaining a first auxiliary spacing and a second auxiliary spacing, wherein the first auxiliary spacing is, in the first direction, a spacing between a center of the first auxiliary pattern and the central point of the main pattern; the second auxiliary spacing is, in the first direction, a spacing between a center of 
Regarding claim 8, Misaka discloses according to the position information of each main pattern, obtaining the position information of auxiliary patterns adjacent to each main pattern comprises obtaining position information of a third auxiliary pattern and a fourth auxiliary pattern, wherein the third auxiliary pattern is an auxiliary pattern adjacent to the third side of the main pattern; and the fourth auxiliary pattern is an auxiliary pattern adjacent to the fourth side of the main pattern (Fig. 17, each of 302-306 has four auxiliary features adjacent to each of four sides).
Regarding claim 11, Misaka does not appear to explicitly disclose that acquiring the position information of each main pattern also comprises setting a first coordinate axis along the first direction, wherein the center of the target layout coincides with a zero coordinate of the first coordinate axis, and coordinates of boundaries of the target layout on the first coordinate axis are –L/2 and L/2 respective; and according to the first spacing of each main pattern, obtaining a coordinate x of the main pattern on the first coordinate axis.  Ishii discloses these limitations (Figs. 2-5; ¶50).
Regarding claim 20, Misaka does not appear to explicitly disclose that the target layout also includes a plurality of first areas and a plurality of second areas, wherein for each main pattern, one first area of the plurality of first areas is located around the main pattern, and for each first area of the plurality of first areas, one second area of the plurality of second areas is located around the first area, and for each main pattern, auxiliary patterns adjacent to the main pattern are arranged in the first area, and auxiliary patterns that are not adjacent to the main pattern are arranged in the second area; and the correction method of the mask layout also includes: according to the position information of each main pattern or the position information of the auxiliary patterns adjacent to each main pattern, obtaining position information of fifth auxiliary patterns of each main pattern, wherein the fifth auxiliary patterns of each main pattern are auxiliary patterns that are not adjacent to the main pattern, and are located in the second area of the main pattern; and arranging the fifth auxiliary patterns of each main pattern according to the position information of the fifth auxiliary patterns.  Ishii discloses these limitations (Figs. 4 and 5, additional auxiliary shapes positioned non-adjacent to main patterns).  Motivation to combine remains consistent with claim 1.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaka in view of Ishii, and further in view of US 2017/0053058 to Yu.
Regarding claim 4, Misaka discloses that obtaining the position information of the first auxiliary pattern and the second auxiliary pattern includes obtaining a first auxiliary spacing and a second auxiliary spacing, wherein: the first auxiliary spacing is, in the first direction, a spacing between a center of the first auxiliary pattern and the central point of the main pattern the second auxiliary spacing is, in the first direction, a spacing between a center of the second auxiliary pattern and the central point of the main pattern (Fig. 17), but does not appear to explicitly disclose that when the first spacing of the main pattern is equal to zero, the first auxiliary spacing is equal to the second auxiliary spacing.  Yu discloses that when the first spacing of the main pattern is equal to zero, the first auxiliary spacing is equal to the second auxiliary spacing (Fig. 7A, when main pattern is in the center, the spacing between the main pattern and the right and left auxiliary patterns (Ring 1) is the same).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Misaka, Ishii, and Yu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of uniform spacing of auxiliary patterns.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a layout including main patterns each having a plurality of auxiliary patterns.  Yu discloses that when the main pattern is in the center of the target layout, the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaka in view of Ishii, and further in view of US 2012/0210283 to Li and Yu.
Regarding claim 6, Misaka discloses that obtaining the position information of the first auxiliary pattern and the second auxiliary pattern includes obtaining a first auxiliary spacing and a second auxiliary spacing (Fig. 17), but does not appear to explicitly disclose that the first auxiliary spacing is, in the first direction, a minimum spacing between a contour of the first auxiliary pattern and the first side of the main pattern; the second auxiliary spacing is, in the first direction, a minimum spacing between a contour of the second auxiliary pattern and the second side of the main pattern.  Li discloses that the first auxiliary spacing is, in the first direction, a minimum spacing between a contour of the first auxiliary pattern and the first side of the main pattern; the second auxiliary spacing is, in the first direction, a minimum spacing between a contour of the second auxiliary pattern and the second side of the main pattern (¶38).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Misaka, Ishii, and Li, because doing so would have involved merely the routine KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a layout having main patterns and auxiliary patterns spaced from the main patterns.  Li discloses that spacing can be defined as edge-to-edge, which is directly applicable to Misaka in the same way, so that Misaka’s spacing would similarly be defined edge-to-edge, which is a known alternative to center-to-center.
Misaka does not appear to explicitly disclose that when the first spacing of the main pattern is equal to zero, the first auxiliary spacing is equal to the second auxiliary spacing.  Yu discloses that when the first spacing of the main pattern is equal to zero, the first auxiliary spacing is equal to the second auxiliary spacing (Fig. 7A, when main pattern is in the center, the spacing between the main pattern and the right and left auxiliary patterns (Ring 1) is the same).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Misaka, Ishii, Li, and Yu, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of uniform spacing of auxiliary patterns.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a layout including main patterns each having a plurality of auxiliary patterns.  Yu discloses that when the main pattern is in the center of the target layout, the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaka in view of Ishii and further in view of Li.
Regarding claim 7, Misaka discloses that obtaining the position information of the first auxiliary pattern and the second auxiliary pattern includes obtaining a first auxiliary spacing and a second auxiliary spacing; and when the first spacing of the main pattern is greater than zero, the first auxiliary spacing is greater than the second auxiliary spacing (Fig. 17, spacings between 302 and 307, 308a/b and 303, and 310a/b and 305), but does not appear to explicitly disclose that the first auxiliary spacing is, in the first direction, a minimum spacing between a contour of the first auxiliary pattern and the first side of the main pattern; the second auxiliary spacing is, in the first direction, a minimum spacing between a contour of the second auxiliary pattern and the second side of the main pattern.  Li discloses that the first auxiliary spacing is, in the first direction, a minimum spacing between a contour of the first auxiliary pattern and the first side of the main pattern; the second auxiliary spacing is, in the first direction, a minimum spacing between a contour of the second auxiliary pattern and the second side of the main pattern (¶38).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a layout having main patterns and auxiliary patterns spaced from the main patterns.  Li discloses that spacing can be defined as edge-to-edge, which is directly applicable to Misaka in the same way, so that Misaka’s spacing would similarly be defined edge-to-edge, which is a known alternative to center-to-center.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaka in view of Ishii, and further in view of US 2007/0035031 to Jessen and Li.
Regarding claim 9, Misaka does not appear to explicitly disclose that obtaining the position information of the third auxiliary pattern and the fourth auxiliary pattern includes obtaining a third auxiliary spacing and a fourth auxiliary spacing, wherein the third auxiliary spacing is, in the second direction, a spacing between a center of the third auxiliary pattern and the central point of the main pattern, and the fourth auxiliary spacing is, in the second direction, a spacing between a center of the fourth auxiliary pattern and the central point of 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Misaka, Ishii, and Jessen, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using asymmetrical auxiliary pattern spacing to improve aspect ratio of the main pattern.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a layout having main patterns with surrounding auxiliary patterns.  Jessen discloses that the auxiliary patterns should have unequal spacing to the main pattern in order to improve the aspect ratio of the main pattern.  The teachings of Jessen are directly applicable to Misaka in the same way, so that Misaka’s layout would similarly have auxiliary 
Li discloses that the spacings are between centers (¶38).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Misaka, Ishii, Jessen, and Li, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of defining spacing as center-to-center.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a layout having main patterns and auxiliary patterns spaced from the main patterns, and Jessen discloses auxiliary patterns with unequal edge-to-edge spacing from the main patterns.  Li discloses that spacing can be defined as center-to-center, which is directly applicable to Misaka and Jessen in the same way, so that Misaka and Jessen’s spacing would similarly be defined center-to-center, which is a known alternative to edge-to-edge.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misaka in view of Ishii and further in view of Jessen.
Regarding claim 10, Misaka does not appear to explicitly disclose that obtaining the position information of the third auxiliary pattern and the fourth auxiliary pattern includes obtaining a third auxiliary spacing and a fourth 
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Misaka, Ishii, and Jessen, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of using asymmetrical auxiliary pattern spacing to improve aspect ratio of the main pattern.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Misaka is directed to a layout having main patterns with surrounding auxiliary patterns.  Jessen discloses that the auxiliary patterns should have unequal spacing to the main pattern in order to improve the aspect ratio of the main pattern.  The teachings of Jessen are directly applicable to Misaka in the same way, so that Misaka’s layout would similarly have auxiliary patterns spaced unequally from the main pattern to improve main pattern aspect ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
12 February 2022




/ARIC LIN/            Examiner, Art Unit 2851